REVISED OCTOBER 21, 2010

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 08-40321                           FILED
                                  Summary Calendar                    September 10, 2008

                                                                    Charles R. Fulbruge III
                                                                            Clerk
In The Matter Of: WILLIAM HAYES WYTTENBACH,

                                                 Debtor.

------------------------------

WILLIAM HAYES WYTTENBACH,

                                                 Appellant,
v.

COMMISSIONER OF INTERNAL REVENUE,

                                                 Appellee.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                   (07-CV-180)


Before KING, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*


       William Hayes Wyttenbach appeals an order affirming the bankruptcy
court’s “Order Striking Pleadings and Retroactively Annulling Automatic Stay.”


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
The bankruptcy court held that Wyttenbach was ineligible to be a debtor because
he did not comply with the credit counseling requirements in 11 U.S.C. § 109(h).
      Wyttenbach appealed to the Southern District of Texas but neither
disputed that he failed to fulfill the credit counseling requirements nor
contended that the bankruptcy court’s reliance on 11 U.S.C. § 109(h) was in
error. Instead, Wyttenbach challenged the bankruptcy court’s order only on the
grounds that he filed his chapter 7 petition as a “man,” not a “trust”—grounds
upon which the bankruptcy court did not rely. In his current brief, Wyttenbach
does not assert that the lower court’s reliance on 11 U.S.C. § 109(h) was
improper; he again argues only that the lower courts misidentified him as a
“trust” rather than a “man.” We conclude that the district court did not err in
affirming the bankruptcy court’s order.
      AFFIRMED.